Exhibit 10.1

 

adtran, INC.

 

2020 EMPLOYEE STOCK INCENTIVE PLAN

 

effective May 13, 2020

 

 

 

--------------------------------------------------------------------------------

 

ADTRAN, INC.
2020 employee STOCK INCENTIVE PLAN

ARTICLE I
PLAN INFORMATION

1.1Background.  ADTRAN, Inc. (the “Company”) hereby adopts this new equity
incentive plan for the benefit of its employees to replace certain Prior Plans;
provided, however, that notwithstanding that replacement, the Prior Plans shall
remain in effect with respect to outstanding awards as long as the awards
thereunder are outstanding.  This new plan shall be known as the ADTRAN, Inc.
2020 Employee Stock Incentive Plan (the “Plan”).

1.2General Purpose.  The purpose of the Plan is to further the growth and
development of the Company by offering employees and key service providers and
advisors of the Company and its Subsidiaries the opportunity to own a
proprietary interest in the Company.  The Company intends that the Plan will
provide such individuals with an added incentive to continue in the employ
and/or service, promote the growth, efficiency and profitability, and help to
attract outstanding individuals to the service, of the Company and its
Subsidiaries.

1.3Types of Awards Available Under the Plan.  The Plan permits Awards of Stock
Options, Stock Appreciation Rights (“SARs”), Restricted Stock, and Restricted
Stock Units (“RSUs”).  The types of Stock Options permitted under the Plan are
incentive stock options (“ISOs”) and nonqualified stock options (“NQSOs”).

1.4Intended Tax Effects of Awards.  The Company intends that ISOs granted under
the Plan qualify as incentive stock options under Code Section 422.  Restricted
Stock Awards are subject to taxation under Code Section 83.  Nonqualified Stock
Options and Stock Appreciation Rights are subject to taxation when the
Nonqualified Stock Option or Stock Appreciation Right is exercised.  Restricted
Stock Units are subject to taxation when the underlying shares of Common Stock
are issued to the Participant.

1.5Effective Date of the Plan.  The Plan shall be effective on the date of its
approval by the shareholders of the Company at the 2020 annual meeting of
shareholders (the “Effective Date”) in accordance with applicable law
(including, without limitation, approvals required under Rule 16b-3 and Code
Section 422) and any registration or stock exchange rule.  Notwithstanding the
above, any Stock Option that is designated as an Incentive Stock Option shall
automatically be treated as a Nonqualified Stock Option if the Plan is not
approved by the shareholders of the Company within twelve (12) months after the
Effective Date of the Plan and no Restricted Stock Award shall be granted prior
to approval by the Company’s shareholders.

1.6Term.  Unless earlier terminated by the Board pursuant to the provisions of
Article IX hereof, the Plan shall remain in effect until the tenth (10th)
anniversary of the Effective Date; provided, however, that notwithstanding its
termination, the Plan shall remain in effect with respect to outstanding Awards
as long as any Awards are outstanding.

 

 

 

--------------------------------------------------------------------------------

 

1.7Operation, Administration and Definitions.  The operation and administration
of the Plan are subject to the provisions of this Plan document.  Capitalized
terms used in the Plan are defined in Article II below or may be defined within
the Plan.

1.8Legal Compliance.  The Plan is intended to comply with (a) the requirements
for ISOs under Code Section 422, (b) Code Section 409A, to the extent any Awards
are treated as nonqualified deferred compensation under Code Section 409A, and
(c) the exemption of Awards under the provisions of Rule 16b-3.

ARTICLE II
PLAN DEFINITIONS



The following words and phrases as used in this Plan shall have the meanings set
forth in this Article unless a different meaning is clearly required by the
context:

2.1“Affiliate” means an entity that, directly or indirectly, controls, is
controlled by, or is under common control with the Company, within the meaning
of Rule 12b-2 of the Exchange Act.

2.2“Award” means any award or benefit granted to Participant under the Plan,
including, without limitation, the grant of Stock Options, Stock Appreciation
Rights, Restricted Stock and/or Restricted Stock Units.

2.3“Award Agreement” means the written (or electronic) agreement issued by the
Company to the Participant that sets forth the terms and provisions of the Award
granted under the Plan.

2.4“Base Value” means the per share base price of a Stock Appreciation Right.

2.5“Beneficiary” means, with respect to a Participant, the person(s) to whom the
Participant’s Award shall be transferred upon the Participant’s death,
determined as set forth in Section 10.1.

2.6“Board” or “Board of Directors” means the Board of Directors of the Company.

2.7“Cause” means, as defined in such Participant’s employment, severance or
similar agreement (if any) with the Company or an Affiliate if such an agreement
exists as of the Participant’s Separation from Service and contains a definition
of cause (or a like term) or, if no such agreement exists or such agreement does
not contain a definition of cause (or a like term), then Cause means:

 

(a)

willful and continued failure to substantially perform his duties with the
Company or any Affiliate within ten (10) business days after a written demand
for substantial performance is delivered to the Participant which identifies the
manner in which the Company or such Affiliate believes that the Participant has
not substantially performed his duties;

 

 

 

--------------------------------------------------------------------------------

 

 

(b)

unlawful or willful misconduct which is economically injurious to the Company or
to any Affiliate;

 

(c)

commission of, or a plea of guilty or nolo contendere to, a felony charge (other
than a traffic violation);

 

(d)

habitual drug or alcohol abuse that impairs the Participant’s ability to perform
the essential duties of his position;

 

(e)

an act of embezzlement or fraud;

 

(f)

competition with the business of the Company or an Affiliate, either directly or
indirectly; or

 

(g)

a breach of any provision of any employment, confidentiality, intellectual
property or non-competition agreement with the Company or an Affiliate, and to
the extent curable, such breach is not cured by the Participant within ten (10)
business days after a written notice is delivered to the Participant.

2.8“Change of Control” means the occurrence of any of the following events on or
after the Effective Date of this Plan:

 

(a)

Change in Ownership.  A change in the ownership of the Company occurs on the
date that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company.  However, if any one
person or more than one person acting as a group, is considered to own more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Company or
to cause a change in the effective control of the Company (within the meaning of
subsection (b) below).  An increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property, will be treated as an
acquisition of stock for purposes of this Section.  This applies only when there
is a transfer of stock of the Company (or issuance of stock of the Company) and
stock in the Company remains outstanding after the transaction.

 

(b)

Change in Effective Control.  A change in the effective control of the Company
occurs on the date that either: (1) any one person, or more than one person
acting as a group, acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing thirty-five percent (35%) or more
of the total voting power of the stock of the Company; or (2) a majority of
members of the Board is replaced during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  A change
in effective control may

 

 

 

--------------------------------------------------------------------------------

 

 

occur in any transaction in which either of the two corporations involved in the
transaction has a Change of Control; or

 

(c)

Change in Ownership of a Substantial Portion of Assets.  A change in the
ownership of a substantial portion of the Company’s assets shall occur on the
date that any one person, or more than one person acting as a group, acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than forty percent (40%)
of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions.  For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to Code Section 409A, the Company will not be deemed to have undergone a
Change of Control unless the Company is deemed to have undergone a “change in
ownership,” a “change in effective control,” or a “change in the ownership of a
substantial portion of the assets,” within the meaning of Code Section 409A.

2.9“Code” means the Internal Revenue Code of 1986, as amended.  A reference to
any provision of the Code includes any regulations and formal guidance issued
thereunder and any reference to any successor provision of the Code.

2.10“Committee” means the committee appointed by the Board pursuant to Section
3.2 hereof to administer and interpret the Plan in accordance with Article
III.  The Committee shall (a) consist of two or more individuals each of whom
shall be, to the extent required by Rule 16b-3, a “non-employee director” as
defined in Rule 16b-3, and (b) satisfy the applicable requirements of any stock
exchange or national market system on which the Common Stock may then be listed.

2.11“Common Stock” means the common stock of the Company, par value $0.01 per
share.

2.12“Company” means ADTRAN, Inc., a Delaware corporation, and any successor
thereto.

2.13 “Disability” means a Participant is unable to engage in any substantial
gainful activity by reason of any medically-determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve (12)
months.  A Participant shall be considered disabled only if he furnishes such
proof of Disability as the Committee may reasonably require from time to time.

2.14“Effective Date” means the effective date of this Plan, subject to
shareholder approval as provided in Section 1.5.

2.15“Employee” means any common law employee of the Company or a Subsidiary who
is actively employed at the time the Award is made.    

 

 

 

--------------------------------------------------------------------------------

 

2.16“Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.17“Exercise Price” means the purchase price of the shares of Common Stock
underlying a Stock Option.

2.18“Fair Market Value” of a share of Common Stock as of a date of determination
means the following:

 

(a)

Stock Listed and Shares Traded.  If the Common Stock is listed and traded on a
national securities exchange (as such term is defined by the Exchange Act) or on
the NASDAQ National Market System on the date of determination, the Fair Market
Value per share shall be the closing price of a share of the Common Stock on
said national securities exchange or NASDAQ National Market System on the
business day immediately preceding the date of determination.  If the Common
Stock is traded in the over-the-counter market, the Fair Market Value per share
shall be the closing price of a share on the business day immediately preceding
the date of determination.

 

(b)

Stock Listed But No Shares Traded.  If the Common Stock is listed on a national
securities exchange or on the NASDAQ National Market System but no shares of the
Common Stock are traded on the date of determination but there were shares
traded on dates within a reasonable period before the date of determination, the
Fair Market Value shall be the closing price of a share of the Common Stock on
the most recent date before the date of determination.  If the Common Stock is
regularly traded in the over-the-counter market but no shares of the Common
Stock are traded on the date of determination (or if records of such trades are
unavailable or burdensome to obtain) but there were shares traded on dates
within a reasonable period before the date of determination, the Fair Market
Value shall be the average of the closing bid and asked prices of a share of the
Common Stock on the most recent date before the date of determination on which
trading occurred.

 

(c)

Stock Not Listed.  If the Common Stock is not listed on a national securities
exchange or on the NASDAQ National Market System and is not regularly traded in
the over-the-counter market, then the Committee shall determine the Fair Market
Value of the Common Stock in a manner consistent with the requirements of Code
Section 409A, and in the case of an ISO, in compliance with Code Section 422.

In any event, the determination of Fair Market Value should be consistent with
the requirements of Code Section 409A and in the case of an ISO, in compliance
with Code Section 422.  The Committee’s determination of Fair Market Value,
which shall be made pursuant to the foregoing provisions, shall be final and
binding for all purposes of this Plan.

2.19“Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Participant, any person sharing the Participant’s household (other than a tenant
or employee), a trust in which any one or more of these persons have more than
fifty percent (50%)

 

 

 

--------------------------------------------------------------------------------

 

of the beneficial interest, a foundation in which any one or more of these
persons (or the Participant) control the management of assets, and any other
entity in which one or more of these persons (or the Participant) own more than
fifty percent (50%)  of the voting interests.

2.20“Incentive Stock Option” or “ISO” means an option to purchase shares of
Common Stock that is granted under Article VI hereof, designated as an incentive
stock option, and intended to meet the requirements of Code Section 422.

2.21“Nonqualified Stock Option” or “NQSO” means an option to purchase shares of
Common Stock that is granted under Article VI hereof and not an incentive stock
option within the meaning of Code Section 422.

2.22“Officer” means “officer” as defined in Rule 16a-1(f) under Section 16(a) of
the Exchange Act.

2.23“Participant” means an individual who has been selected to receive an Award,
or with respect to whom an Award is outstanding, under the Plan.

2.24“Performance Measures” means any one or more of the criteria or measurements
by which specific performance goals may be established and performance may be
measured, as determined by the Committee, in its discretion.  Performance
Measures may include any one or more of the following: (a) earnings before all
or any taxes (“EBT”); (b) earnings before all or any of interest expense, taxes,
depreciation and amortization (“EBITDA”); (c) earnings before all or any of
interest expense, taxes, depreciation, amortization and rent (“EBITDAR”);
(d) earnings before all or any of interest expense and taxes (“EBIT”); (e) net
earnings; (f) net income; (g) operating income or margin; (h) earnings per
share; (i) growth; (j) return on shareholders’ equity; (k) capital expenditures;
(l) expenses and expense ratio management; (m) return on investment;
(n) improvements in capital structure; (o) profitability of an identifiable
business unit or product; (p) profit margins; (q) stock price; (r) market share;
(s) revenues; (t) costs; (u) cash flow; (v) working capital; (w) return on
assets; (x) economic value added; (y) industry indices; (z) peer group
performance; (aa) regulatory ratings; (bb) asset quality; (cc) gross or net
profit; (dd) net sales; (ee) total shareholder return; (ff) sales (net or gross)
measured by product line, territory, customers or other category; (gg) earnings
from continuing operations; (hh) net worth; (ii) levels of expense, cost or
liability by category, operating unit or any other delineation; (jj) non-GAAP
operating income; (kk) adjusted EBIT, and (ll) any other criteria or measurement
approved by the Committee. Performance Measures may relate to the Company and/or
one or more of its Affiliates, one or more of its divisions or units or any
combination of the foregoing, on a consolidated or nonconsolidated basis, and
may be applied on an absolute basis or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee
determines.

2.25“Plan” means this ADTRAN, Inc. 2020 Employee Stock Incentive Plan.

2.26“Prior Plans” means the:

 

(a)

ADTRAN, Inc. 1986 Employee Incentive Stock Option Plan (expired on February 14,
1996);

 

 

 

--------------------------------------------------------------------------------

 

 

(b)

ADTRAN, Inc. 1996 Employees Incentive Stock Option Plan (expired on February 14,
2006);

 

(c)

ADTRAN, Inc. 2006 Employee Stock Incentive Plan (expired on January 23, 2016);
and

 

(d)

ADTRAN, Inc. 2015 Employee Stock Incentive Plan (terminated upon the Effective
Date of this Plan).

2.27“Restricted Stock” means an Award of Common Stock that is subject to such
conditions, restrictions and contingencies as the Committee determines,
including the satisfaction of specified Performance Measures.

2.28“Restricted Stock Unit” or “RSU” means an Award of a unit representing one
share of Common Stock that, upon satisfaction of certain conditions,
restrictions and contingencies as the Committee determines, including the
satisfaction of specified Performance Measures shall result in the issuance of
one share of Common Stock.

2.29“Retirement” means the date of a Participant’s Separation from Service with
the Company and all of its Affiliates at any time after (a) attaining age
sixty-five (65) or (b) completing twenty-five (25) years of service for the
Company, any Affiliate and any predecessor of the Company or Affiliate.

2.30“Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act, as
then in effect or any successor provision.

2.31“Securities Act” means the Securities Act of 1933, as amended.

2.32“Separation from Service” means a termination of employment or service by a
Participant with the Company and its Affiliates; provided, that if any Award
that is treated as nonqualified deferred compensation (within the meaning of
Code Section 409A), or any dividend or dividend credit thereon, is to be paid or
distributed upon a Separation from Service, then a Separation from Service shall
not occur unless it qualifies as a “separation from service” within the meaning
of Code Section 409A.  Unless otherwise stated in the applicable Award
Agreement, a Participant’s change in position, duties or status (e.g., from
employee to consultant, consultant to director, employee to director) shall not
result in interrupted or terminated employment or service, so long as such
Participant continues to provide services to the Company or an Affiliate and a
“separation from service” under Code Section 409A is not deemed to have
occurred.  The determination of whether an authorized leave of absence or
absence for military or government service or for any other reason shall
constitute a Separation from Service for purposes of any Award granted under the
Plan shall be determined by the Committee and, if applicable, in accordance with
Code Section 409A, which determination shall be final and conclusive.

2.33“Stock Appreciation Right” or “SAR” means an Award representing a
Participant’s right to receive payment in the form of cash or Common Stock in an
amount equal to the excess of the Fair Market Value of the exercised shares of
Common Stock subject to such SAR (or portion thereof) over their Base Value.

 

 

 

--------------------------------------------------------------------------------

 

2.34“Stock Option” means an ISO or NQSO, as applicable, granted to an Employee
or service provider under the Plan.

2.35“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Code Section 424(f).

2.36“Ten Percent Shareholder” means an individual who owns more than ten percent
(10%) of the total combined voting power of all classes of outstanding stock of
the Company, its parent (as defined in Code Section 424(e)), or any of its
Subsidiaries.  In determining stock ownership, the attribution rules of Code
Section 424(d) shall apply.

ARTICLE III
PLAN ADMINISTRATION



3.1General Administration.  The Plan shall be administered and interpreted by
the Committee (as designated pursuant to Section 3.2).  Subject to the express
provisions of the Plan, the Committee shall have authority to interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, to determine the terms and provisions of the Award Agreements by which
Awards shall be evidenced (which shall not be inconsistent with the terms of the
Plan), and to make all other determinations necessary or advisable for the
administration of the Plan, all of which determinations shall be final, binding
and conclusive on all persons.  

3.2Appointment of Committee. The Board shall appoint the Committee from among
its non-employee members to serve at the pleasure of the Board.  The Board from
time to time may remove members from, or add members to, the Committee and shall
fill all vacancies thereon.

3.3Organization.  The Committee may select one of its members as its chairman
and shall hold its meetings at such times and at such places as it shall deem
advisable.  A majority of the Committee shall constitute a quorum, and such
majority shall determine its actions.  The Committee shall keep minutes of its
proceedings and shall report the same to the Board at least annually.

3.4Individuals Eligible for Awards.  The individuals eligible to receive Awards
shall be (a) active Employees of the Company or its Subsidiaries, including
Employees who are also members of the Board and (b) key service providers and
advisors of the Company.  Only Employees of the Company or any Subsidiary shall
be eligible to receive ISOs.

3.5Powers of Committee.  The Committee may make one or more Awards under the
Plan.  The Committee shall decide which eligible Employees and service providers
shall receive an Award and when to grant an Award, the type of Award that it
shall grant and the number of shares of Common Stock covered by the Award,
subject to the terms of the Plan.  The Committee shall also decide the terms,
conditions, performance criteria, restrictions and other provisions of the
Award.  The Committee shall act by a majority of its then members, at a meeting
of the Committee or by unanimous written consent.  The Committee shall keep
adequate records concerning the Plan and the Committee’s proceedings and acts in
such form and detail as the Committee may decide.

 

 

 

--------------------------------------------------------------------------------

 

3.6Delegation by Committee.  Unless prohibited by applicable law or the
applicable rules of a stock exchange, the Committee may allocate all or some of
its responsibilities and powers to any one or more of its members.  The
Committee also may delegate some or all of it administrative duties and powers
to any employee or Officer of the Company or its Affiliates.  The Committee
hereby delegates to the Company’s Chief Executive Officer (a) the authority to
grant Awards under the Plan to service providers and Employees who are not
officers of the Company or any Affiliate, provided that any such Award shall be
governed by the form of Award Agreement most recently approved by the Committee
for use in making Awards under the Plan and the Chief Executive Officer shall
report any such grants to the Committee at its next meeting; and (b) in the
event a Participant Separates from Service, the power to accelerate the
exercisability or vesting of any outstanding Award held by the Participant, or
to permit any such Award to continue to vest in accordance with its original
vesting schedule.  The Committee hereby delegates to the Company’s Corporate
Secretary the authority to document any and all Awards made by the Committee
and/or the Chief Executive Officer under the Plan by execution of the
appropriate Award Agreements.  The Committee may revoke any such allocation or
delegation at any time.

3.7Information to be Furnished to Committee.  In order for the Committee to
discharge its duties, it may require the Company, its Affiliates, Participants
and other persons entitled to benefits under the Plan to provide it with certain
data and information.

3.8Deferral Arrangement.  The Committee may permit or require the deferral of
payment of any Award, subject to such rules and procedures as it may establish
and in accordance with Code Section 409A.  Unless otherwise provided in an Award
Agreement, any such deferral will not include provisions for the payment or
crediting of interest or dividend equivalents.

3.9Indemnification.  In addition to such other rights of indemnification that
apply to them as members of the Board or a committee thereof, the Company shall
indemnify the members of the Committee (and any designees of the Committee, as
permitted under Section 3.6), to the extent permitted by applicable law, against
reasonable expenses (including, without limitation, attorney’s fees) actually
and necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal, to which they or any of them may
be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Award awarded hereunder, and against all amounts
paid by them in settlement thereof (provided such settlement is approved to the
extent required by and in the manner provided by the Articles of Incorporation
or the Bylaws of the Company relating to indemnification of the members of the
Board) or paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to such matters as to which it is adjudged in
such action, suit or proceeding that such Committee member or members (or their
designees) did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Company.

ARTICLE IV
STOCK SUBJECT TO THE PLAN

4.1Common Stock Subject to Awards.  Common Stock subject to Awards and other
provisions of the Plan shall consist of the following: (a) authorized but
unissued shares of Common Stock; (b) authorized and issued shares of Common
Stock held by the Company in its treasury

 

 

 

--------------------------------------------------------------------------------

 

which have been reacquired by the Company; and (c) shares of Common Stock
purchased by the Company in the open market.

4.2Authorized Shares.  Subject to adjustment in accordance with the provisions
of Section 4.3, the maximum number of shares of Common Stock that may be issued
under the Plan for Awards shall equal two million seven hundred seventy two
thousand (2,772,000) shares of Common Stock (subject to increase in connection
with awards previously granted under the Prior Plans as provided in Section
4.2(b)), all of which may be issued as ISOs under the Plan, and adjusted as
follows:

 

(a)

Each Award of Stock Options, Restricted Stock or Restricted Stock Units granted
under this Plan will reduce the number of authorized shares available under the
Plan by one (1) share of Common Stock for each share underlying such Award.

 

(b)

Shares of Common Stock underlying an Award under this Plan or Prior Plans that
is cancelled, terminated, expires without exercise, is forfeited, or lapses, for
any reason shall again be available for issuance pursuant to Awards under this
Plan (in the case of Restricted Stock or RSUs granted under the 2015 Employee
Stock Incentive Plan, at the 2.5 share multiple provided by such Prior Plan).

 

(c)

Notwithstanding anything to the contrary herein, the following shares shall not
again become available for issuance under the Plan: (1) shares of Common Stock
withheld by, or otherwise remitted to, the Company as full or partial payment of
the Exercise Price to the Company upon exercise of Stock Options granted under
the Plan; (2) shares of Common Stock reserved for issuance under the Plan upon
the grant of SARs to the extent the number of reserved shares exceeds the number
of shares actually issued upon exercise of the SARs; and (3) shares of Common
Stock withheld by, or otherwise remitted to, the Company to satisfy a
Participant’s tax withholding obligations upon the lapse of restrictions on
Restricted Stock or RSUs or upon the exercise of Stock Options or SARs or upon
any other payment or issuance under the Plan.

The Committee shall establish appropriate methods for determining the number of
shares available for issuance under the Plan and the number of shares that have
been actually issued under the Plan at any time.  In no event shall fractional
shares of Common Stock be issued under the Plan.

4.3Effects of Changes in Capitalization.  

 

(a)

Changes to Common Stock.  If the number of outstanding shares of Common Stock is
increased or decreased or the shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company on account of any recapitalization, reclassification, stock split,
reverse split, combination of shares, exchange of shares, stock dividend or
other distribution payable in capital stock, or other increase or decrease in
such shares effected without receipt of consideration by the Company occurring
after the Effective Date (“Equity Restructuring”), the number and kinds of
shares for which Awards may be granted under the Plan, the Exercise Price and/or
the Base Value

 

 

 

--------------------------------------------------------------------------------

 

 

shall be adjusted proportionately and accordingly by the Committee; provided,
that any such adjustment shall comply with Code Sections 409A and 424, if
applicable.  In addition, the number and kind of shares of Common Stock for
which Awards are outstanding shall be adjusted proportionately and accordingly
so that the proportionate interest of the Participant immediately following such
event shall, to the extent practicable, be the same as immediately before such
event.  The conversion of any convertible securities of the Company shall not be
treated as an increase in shares effected without receipt of consideration.

 

(b)

Change of Control and Other Corporate Transactions.  In the event of a merger,
consolidation, reorganization, extraordinary dividend, tender offer for Common
Stock, Change of Control or other change in capital structure of the Company
that is not an Equity Restructuring under subsection (a) above, the Committee
may (but is not required to) make such adjustments with respect to Common Stock
that may be issued pursuant to Awards and the number and/or Exercise Price or
Base Value of outstanding Awards and take such other action as it deems
necessary or appropriate, including, without limitation, and subject to the
requirements of Code Sections 409A and 424, if applicable:

 

(1)

making appropriate provision for the continuation of an Award by substituting on
an equitable basis for the shares of Common Stock then subject to such Award
either the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Change of Control or securities of any
successor or acquiring entity;

 

(2)

upon reasonable prior written notice to the Participant, providing that: (i) the
Stock Options and/or SARs held by such Participant, to the extent then
exercisable, must be exercised within a specified number of days after the date
of such notice, at the end of which period the Stock Options and/or SARs shall
terminate without payment, and/or (ii) a grant of Restricted Stock and/or RSUs
Stock must be accepted (to the extent then subject to acceptance) within a
specified number of days after the date of such notice, at the end of which
period the offer of the Restricted Stock and/or RSUs shall terminate;

 

(3)

terminating an Award, whether vested or unvested, in exchange for a payment
equal to (i) for Restricted Stock and RSUs, the Fair Market Value of the shares
of Common Stock subject to the Award or (ii) for Stock Options and SARs, the
excess of the Fair Market Value of the shares of Common Stock subject to the
Award over the Exercise Price or Base Value, as applicable;

 

(4)

providing that an Award shall become (as applicable) fully vested and
exercisable, and any vesting period or restrictions shall lapse, immediately
prior to the Change of Control; and/or

 

 

 

--------------------------------------------------------------------------------

 

 

(5)

with respect to an Award subject to Performance Measures, providing that any
incomplete performance periods shall end on the date of such Change of Control
(or other corporate transaction described in this subsection (b)), and the
Committee shall cause the Award to be settled based upon the higher of: (i) the
Participant’s actual attainment of performance goals for the performance period
through the date of the Change of Control (or other corporate transaction
described in this subsection (b)) or (ii) the performance target award.

Notwithstanding anything to the contrary, an Award having an Exercise Price or
Base Value equal to or greater than the Fair Market Value of the consideration
to be paid per share of Common Stock in the Change of Control may be canceled
without payment of consideration to the applicable Participant.

 

(c)

Limits on Adjustments.  Any issuance by the Company of stock of any class other
than the Common Stock, or securities convertible into shares of stock of any
class, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of the Common Stock subject to any
Award, except as specifically provided otherwise in this Plan.  The grant of
Awards under the Plan shall not affect in any way the right or authority of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge, consolidate or dissolve, or to
liquidate, sell or transfer all or any part of its business or assets.  No
fractional shares or other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share with no
cash payment due therefor.  If the Company issues any rights to subscribe for
additional shares pro rata to holders of outstanding shares of the class or
classes of stock then set aside for the Plan, then each Participant shall be
entitled to the same rights on the same basis as holders of outstanding shares
with respect to such portion of the Participant’s Award as is exercised on or
prior to the record date for determining shareholders entitled to receive or
exercise such rights.  All adjustments the Committee makes under this Plan shall
be final and conclusive.

 

ARTICLE V
RULES APPLICABLE TO AWARDS

5.1Maximum Annual Limits on Awards.  Subject to adjustment as provided in
Section 4.3, the number of shares of Common Stock underlying Awards granted to a
Participant in any calendar year shall not exceed 250,000 shares of Common
Stock.

5.2Transferability.  

 

(a)

Except as provided in subsection (b) below: (1) no Award shall be assignable or
transferable by the Participant except by transfer to a Beneficiary upon the
death of the Participant, and any purported transfer (other than as excepted
above) shall be

 

 

 

--------------------------------------------------------------------------------

 

 

null and void.  After the death of a Participant and upon the death of the
Participant’s Beneficiary, an Award shall be transferable only by  will or the
laws of descent and distribution; (2) Awards shall be exercisable during the
Participant’s lifetime only by the Participant (or a legal representative if the
Participant becomes incapacitated); and (3) nothing contained in this Section
5.2 shall preclude a Participant from transferring shares of Restricted Stock
that have vested, or shares of Common Stock that are issued in settlement of a
Stock Option, SAR or RSUs, subject to the remaining provisions of this Plan and
applicable law.

 

(b)

A Participant may transfer not for value any Award other than an ISO to any
Family Member of the Participant using such form and subject to such additional
administrative procedures as approved by the Committee from time to time;
provided, however, that any such Award shall remain subject to all vesting,
forfeiture, and other restrictions provided herein and in the Award Agreement to
the same extent as if it had not been transferred.  For purposes of this
subsection (b), a “not for value” transfer is a transfer which is (1) a gift,
(2) a transfer under a domestic relations order in settlement of marital
property rights; or (3) a transfer to an entity in which more than fifty percent
(50%) of the voting interests are owned by Family Members (or the Participant)
in exchange for an interest in that entity.  Subsequent transfers of transferred
Awards are prohibited except to Family Members of the Participant in accordance
with this subsection (b) or by will or the laws of descent and distribution.

5.3Accelerated Exercisability and Vesting.  The Committee (or the Company’s
Chief Executive Officer, in the case of Awards granted to employees and service
providers who are not Officers) shall always have the discretionary power to
accelerate the exercisability or vesting of, any Award granted under the Plan,
or to permit the continued vesting of any such Award according to its original
vesting schedule, notwithstanding the Participant’s Separation from Service for
any reason.  Unless otherwise determined by the Committee and set forth in the
applicable Award Agreement, in the event of one of the following events, any
outstanding Awards shall immediately become fully exercisable or vested: (1) the
Participant’s death; (2) the Participant’s Separation from Service due to
Disability; or (3) a Change of Control of the Company; provided, however, if an
outstanding Award of Restricted Stock or RSUs remains subject to any
performance-based vesting schedule, then upon one of the above events, a
proportion of the shares subject to such Award shall become vested and
nonforfeitable, equal to the proportion of the time completed through the date
of the applicable event to the performance measurement period for the Award,
with target performance level deemed to be achieved as of the date of the
applicable event, and in the event the Restricted Stock or RSU Award was
originally scheduled without a designated target performance level (e.g., a
single performance level or minimum and maximum performance levels), then the
performance level that, if met, would have resulted in the least number of
shares becoming vested shall be treated as the target level.

5.4Separation From Service.  Unless the Committee decides otherwise, all Awards
(or portions thereof) that remain unexercisable or unvested upon the
Participant’s Separation from Service for any reason other than the events
listed in Section 5.3 shall be forfeited by the Participant immediately upon the
date of such Separation from Service.

 

 

 

--------------------------------------------------------------------------------

 

5.5Waiver of Restrictions.  The Committee (or the Company’s CEO, as provided in
Section 5.3 above) may elect, in its sole discretion, to waive any or all
restrictions with respect to any Award under the Plan.

5.6No Repricing of Awards. Except as provided in Section 4.3, the Committee
shall not amend any Stock Option or SAR to reduce its Exercise Price or Base
Value, and shall not issue to any Participant a new Award in exchange for the
surrender and cancellation of any other Award, if such new Award has an Exercise
Price or Base Value (as applicable) lower than that of the Award for which it is
exchanged, or take any other action that would have the effect of reducing the
Exercise Price or Base Value of a Stock Option or SAR.

ARTICLE VI
STOCK OPTIONS

6.1Grant of Stock Options. The Committee may grant Stock Options for shares of
Common Stock in such amounts as it may determine and subject to the provisions
of the Plan.  A Stock Option shall constitute an ISO only if the Participant is
an Employee and the Stock Option is specifically designated as an Incentive
Stock Option in the applicable Award Agreement.

6.2Award Agreement.  An Award of a Stock Option shall be evidenced by an Award
Agreement that specifies the following terms and any additional terms and
conditions determined by the Committee and not inconsistent with the Plan: (a)
the name of the Participant; (b) the total number of shares of Common Stock to
which the Stock Option pertains; (c) the Exercise Price of the Stock Option; (d)
the date as of which the Committee granted the Stock Option; (e) the type of
Stock Option granted; (f) the requirements for the Stock Option to become
exercisable, such as continuous service, time-based schedule, period and goals
for Performance Measures to be satisfied, additional consideration, etc.; (g)
the expiration date of the Stock Option; and (h) the Beneficiary of the
Participant.

6.3Exercise Price.  The per share Exercise Price of a Stock Option shall not be
less than 100% of the Fair Market Value of a share of Common Stock as of the
date of grant (or, in the case of an ISO granted to a Ten Percent Shareholder,
110% of the Fair Market Value of a share of Common Stock as of the date of
grant).

 

6.4

Exercisability.

 

(a)

General Schedule.  Subject to paragraph (b) below, each Stock Option shall
become exercisable according to the following schedule, measured from the date
of grant:

Anniversary of the

date of grant:

Vested percentage:

One-year anniversary

25%

Two-year anniversary

25%

Three-year anniversary

25%

Four-year anniversary

25%

 

 

 

--------------------------------------------------------------------------------

 

Once a portion of a Stock Option is exercisable, that portion continues to be
exercisable until the Stock Option expires (as described in Section 6.5). 
Fractional shares shall be disregarded for exercise.

 

(b)

Other Vesting Requirements.  The Committee may specify another vesting schedule
in the Award Agreement, whether time-based or performance-based and with any
other conditions, restrictions and contingencies as it determines, in its sole
discretion, provided that such schedule may not result in vesting of any portion
of the Stock Option before the one (1) year anniversary of its date of grant,
except in the event of the Participant’s death or Disability or pursuant to
Committee action taken in connection with a Change of Control as described in
Section 4.3(b).  The Committee may designate a single goal criterion or multiple
goal criteria for performance measurement purposes.  Notwithstanding the
foregoing, the Committee (or the CEO pursuant to the delegation described in
Section 3.6) may in its discretion in connection with a Participant’s Separation
from Service, accelerate the vesting of any Stock Option held by the Participant
or permit the continued vesting of such Award on the vesting schedule set forth
in the Participant’s Award Agreement.  Other than as provided in the preceding
sentences, if a Participant Separates from Service, his or her rights to all
non-vested Stock Options shall cease immediately.

 

6.5

Expiration Date.

 

(a)

Expiration Date.  The expiration date of any Stock Option shall be the earliest
to occur of the following:

 

(1)

Maximum Term.  The date ten (10) years from the date of grant of the Stock
Option (or for an ISO granted to a Ten Percent Shareholder, five (5) years from
the date of grant);

 

 

(2)

Termination for Cause.  The date of the Participant’s Separation from Service
for Cause with the Company and all Affiliates;

 

(3)

Separation from Service due to Death, Disability or Retirement.  The one-year
anniversary of the Participant’s Separation from Service with the Company and
all Affiliates due to death, Disability or Retirement, or such shorter period as
determined by the Committee and set forth in the Award Agreement; and

 

(4)

Separation from Service.  The date that is three (3) months following the date
of the Participant’s Separation from Service with the Company and all Affiliates
for any reason other than those specified elsewhere in this Section 6.5(a), or
such shorter period as determined by the Committee and set forth in the Award
Agreement.

Notwithstanding the foregoing, the Committee may, in its discretion, in
connection with a Participant’s Separation from Service, permit an Award to
remain

 

 

 

--------------------------------------------------------------------------------

 

exercisable for the full exercise period set forth in the Award Agreement or the
maximum term as described in Section 6.5(a)(1) above so long as such extension
does not violate Code Section 409A or other applicable laws.

 

(b)

Expiration Date Following Change of Control.  Notwithstanding the provisions of
Section 6.5(a) above and unless the Committee specifies otherwise in the Award
Agreement, at any time following a Change of Control of the Company, in the
event a Participant incurs a Separation from Service with the Company and its
Affiliates for any reason other than: (1) due to death or Disability, (2) for
Cause or (3) due to a voluntary resignation, the term of all Stock Options held
by such Participant shall be extended to their maximum term as described in
Section 6.5(a)(1) above.

6.6Minimum Exercise Amount.  Unless the Committee specifies otherwise in the
Award Agreement, a Participant may exercise a Stock Option for less than the
full number of shares of Common Stock subject to the Stock Option.  However,
each exercise may not be made for less than 100 shares or, if less, the total
remaining shares subject to the Stock Option.  The Committee may in its
discretion specify other Stock Option terms, including restrictions on frequency
of exercise and periods during which Stock Options may not be exercised.

6.7Payment of Exercise Price.  The Participant must pay the full Exercise Price
for shares of Common Stock purchased upon the exercise of any Stock Option, and
all applicable withholding taxes, at the time of such exercise by one of the
following forms of payment:

 

(a)

cash or cash equivalents acceptable to the Company;

 

(b)

delivery (on a form acceptable to the Committee) of an irrevocable direction to
a licensed securities broker acceptable to the Company to sell shares of Common
Stock and to deliver all or part of the sales proceeds to the Company in payment
of the Exercise Price;

 

(c)

delivery of shares of Common Stock already owned by the Participant (and for
which the Participant has good title free and clear of any liens and
encumbrances) having a Fair Market Value on the date of surrender equal to the
aggregate Exercise Price and taxes due;

 

(d)

with the Committee’s approval, having the Company withhold shares of Common
Stock that otherwise would be acquired on exercise having a Fair Market Value
equal to the aggregate Exercise Price; or

 

(e)

any combination of the above forms or any other form of payment permitted by the
Committee.

6.8Rights as a Shareholder.  A Participant shall first have rights as a
shareholder of the Company with respect to shares of Common Stock covered by a
Stock Option (including rights to dividends and voting) only when the
Participant has paid the Exercise Price and applicable withholding taxes in full
and the shares actually have been issued to the Participant.  No dividend
equivalents shall be payable with respect to unexercised Stock Options or
unissued shares.

 

 

 

--------------------------------------------------------------------------------

 

6.9Limitations on ISOs.  

 

(a)

An Award shall qualify as an ISO only to the extent that the aggregate Fair
Market Value (determined at the time the Stock Option is granted) of the shares
of Common Stock with respect to which all ISOs held by such Participant become
exercisable for the first time during any calendar year (under the Plan, the
Prior Plans, and all other plans of the Company, its parent (as defined in Code
Section 424(e)) or a Subsidiary) does not exceed $100,000.  This $100,000
limitation shall be applied by taking ISOs into account in the order in which
they were granted.  Any portion of an ISO in excess of such $100,000 limitation
will be treated as a NQSO.

 

(b)

If any Participant shall make any disposition of shares of Common Stock
delivered pursuant to the exercise of an ISO that is a disqualifying
disposition, such Participant shall notify the Company of such disposition
within ten (10) business days thereof.  A disqualifying disposition is any
disposition (including any sale) of Common Stock acquired upon exercise of an
ISO before the later of (1) two (2) years after the grant date of the ISO or (2)
one (1) year after the date the Participant acquired the Common Stock by
exercising the ISO.

 

(c)

If all or part of an ISO is not exercised within (1) three (3) months after the
date of the Participant’s Separation from Service for any reason except due to
death or Disability, or (2) within one (1) year following the Participant’s
Separation from Service due to death or Disability, but remains exercisable, the
unexercised portion thereof shall automatically be treated as a NQSO for the
remainder of the term of the Stock Option.

 

 

ARTICLE VII
STOCK APPRECIATION RIGHTS

7.1Grant of SARs.  The Committee may grant Stock Appreciation Rights to
Participants in such amounts as it may determine and subject to the provisions
of the Plan.

7.2SAR Award Agreement.  An Award of SARs shall be evidenced by an Award
Agreement that specifies the following terms and any additional terms and
conditions determined by the Committee and not inconsistent with the Plan: (a)
the name of the Participant; (b) the total number of shares of Common Stock to
which the SAR pertains; (c) the Base Value of the SAR; (d) the date as of which
the Committee granted the SAR; (e) the type of SAR granted; (f) the requirements
for the SAR to become exercisable, such as continuous service, time-based
schedule, period and goals for Performance Measures to be satisfied, additional
consideration, etc.; (g) the expiration date of the SAR; and (h) the Beneficiary
of the Participant.

7.3Base Value.  The per share Base Value of each SAR shall not be less than 100%
of the Fair Market Value of a share of Common Stock as of the date of grant.

 

 

 

--------------------------------------------------------------------------------

 

7.4Exercisability.

 

(a)

General Schedule.  Subject to paragraph (b) below, each SAR shall become
exercisable according to the following schedule, measured from the date of
grant:

Anniversary of the

date of grant:

Vested percentage:

One-year anniversary

25%

Two-year anniversary

25%

Three-year anniversary

25%

Four-year anniversary

25%

Once a portion of a SAR is exercisable, that portion continues to be exercisable
until the SAR expires (as described in Section 7.5).  Fractional shares shall be
disregarded for exercise.

 

(b)

Other Vesting Requirements.  The Committee may specify another vesting schedule
in the Award Agreement, whether time-based or performance-based and with any
other conditions, restrictions and contingencies as it determines, in its sole
discretion, provided that such schedule may not result in vesting of any portion
of the SAR before the one (1) year anniversary of its date of grant, except in
the event of the Participant’s death or Disability or pursuant to Committee
action taken in connection with a Change of Control as described in Section
4.3(b) above.  The Committee may designate a single goal criterion or multiple
goal criteria for performance measurement purposes.  Notwithstanding the
foregoing, the Committee (or the CEO pursuant to the delegation described in
Section 3.6) may in its discretion in connection with a Participant’s Separation
from Service, accelerate the vesting of any SAR held by the Participant or
permit the continued vesting of such Award on the vesting schedule set forth in
the Participant’s Award Agreement.  Other than as provided in the preceding
sentences, if a Participant Separates from Service, his or her rights to all
non-vested SARs shall cease immediately.

7.5Expiration Date.

 

(a)

Expiration Date.  The expiration date of any SAR shall be the earliest to occur
of the following:  

 

(1)

Maximum Term.  The date ten (10) years from the date of grant of the SAR;

 

(2)

Separation from Service for Cause.  The date of the Participant’s Separation
from Service for Cause with the Company and all Affiliates;

 

(3)

Separation from Service due to Death, Disability or Retirement.  The one-year
anniversary of the Participant’s Separation from Service with the

 

 

 

--------------------------------------------------------------------------------

 

 

Company and all Affiliates due to death, Disability or Retirement, or such
shorter period as determined by the Committee and set forth in the SAR
Agreement; and

 

(4)

Separation from Service.  The date that is three (3) months following the date
of the Participant’s Separation from Service with the Company and all Affiliates
for any reason other than those specified elsewhere in this Section 7.5(a), or
such shorter period as determined by the Committee and set forth in the SAR
Agreement.  

Notwithstanding the foregoing, the Committee may, in its discretion, in
connection with a Participant’s Separation from Service, permit an Award to
remain exercisable for its full original period of exercise or the maximum term
as described in Section 7.5(a)(1) above so long as such extension does not
violate Code Section 409A or other applicable laws.

 

(b)

Expiration Date Following Change of Control.  Notwithstanding the provisions of
Section 7.5(a) above and unless the Committee specifies otherwise in the Award
Agreement, at any time following a Change of Control of the Company, in the
event a Participant incurs a Separation from Service with the Company and its
Affiliates for any reason other than: (1) due to death or Disability, (2) for
Cause, or (3) due to a voluntary resignation, the term of all SARs held by such
Participant shall be extended to their maximum term as described in Section
7.5(a)(1) above.

7.6Minimum SAR Exercise Amount.  Unless the Committee specifies otherwise in the
SAR Agreement, a Participant may exercise a SAR for less than the full number of
shares of Common Stock subject to the SAR.  However, each exercise may not be
made for less than 100 shares or, if less, the total remaining shares subject to
the SAR.  The Committee may in its discretion specify other SAR terms, including
restrictions on a frequency of exercise and periods during which SARs may not be
exercised.

7.7Exercise of SARs.  SARs may be exercised upon the terms and conditions
determined by the Committee, in its sole discretion.

7.8Payment of SAR Amount.  Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company equal to an amount determined by
multiplying: (a) the difference between the Fair Market Value of a share of
Common Stock on the date of exercise over the Base Value of the applicable SAR;
by (b) the number of shares of Common Stock with respect to which the SAR is
being exercised.

The payment for SAR exercise may be made in cash, shares of Common Stock or in
some combination thereof at the sole discretion of the Committee.  The form of
payment shall be specified in the Award Agreement pertaining to the grant of the
SAR.

7.9Rights as a Shareholder.  To the extent that a Stock Appreciation Right Award
is payable (in whole or in part) in the form of shares of Common Stock, a
Participant shall first have rights as a shareholder of the Company with respect
to shares of Common Stock covered by the Stock Appreciation Right (including
rights to dividends and voting) only when the Participant has

 

 

 

--------------------------------------------------------------------------------

 

exercised the SAR pursuant to the terms and conditions of the Award and the
shares actually have been issued to the Participant.  No dividend equivalents
shall be payable with respect to unexercised SARs or unissued shares.

ARTICLE VIII
RESTRICTED STOCK AND RESTRICTED STOCK UNITS

8.1Grants of Restricted Stock and Restricted Stock Units.  The Committee may
grant shares of Common Stock as Restricted Stock or may grant Restricted Stock
Units to Participants in such amounts as it may determine and subject to the
provisions of the Plan.

8.2Restricted Stock and Award Agreement.  An Award of Restricted Stock or
Restricted Stock Units shall be evidenced by an Award Agreement that specifies
the following terms: (a) the name of the Participant; (b) the total number of
shares of Common Stock to which the Award of Restricted Stock or Restricted
Stock Units pertain; (c) the date as of which the Committee awarded the
Restricted Stock or the Restricted Stock Unit; (d) the manner in which the
Restricted Stock or Restricted Stock Units will become vested, nonforfeitable
and transferable and a description of any restrictions applicable to the
Restricted Stock or the Restricted Stock Units; (e) for RSUs, when RSUs will be
settled after they vest; and (f) the Beneficiary of the Participant.

8.3Vesting.  

 

(a)

General Schedule.  Subject to paragraph (b) below, each Award of Restricted
Stock or Restricted Stock Units shall become vested and nonforfeitable according
to the following schedule, measured from the date of grant:

Anniversary of the

date of grant:

Vested percentage:

One-year anniversary

25%

Two-year anniversary

25%

Three-year anniversary

25%

Four-year anniversary

25%

 

 

(b)

Other Vesting Requirements.  The Committee may specify another vesting schedule
in the Award Agreement, whether time-based or performance-based and with any
other conditions, restrictions and contingencies as it determines, in its sole
discretion, provided that such schedule may not result in vesting of any portion
of the Award of Restricted Stock or Restricted Stock Units before the one (1)
year anniversary of its date of grant, except in the event of the Participant’s
death or Disability or pursuant to Committee action taken in connection with a
Change of Control as described in Section 4.3(b) above.  The Committee may
designate a single goal criterion or multiple goal criteria for performance
measurement purposes.  Notwithstanding the foregoing, the Committee (or the CEO
pursuant to the delegation described in Section 3.6) may in its discretion in
connection with a Participant’s Separation from Service, accelerate the vesting
of any Award of

 

 

 

--------------------------------------------------------------------------------

 

 

Restricted Stock or Restricted Stock Units held by the Participant or permit the
continued vesting of such Award of Restricted Stock or Restricted Stock Units on
the vesting schedule set forth in the Participant’s Award Agreement; provided,
however, that any such extension must comply with Code Section 409A and the
Delay Period (as defined in Section 10.16) for specified employees.  Other than
as provided in the preceding sentences, if a Participant Separates from Service,
his or her rights to all Restricted Stock or Restricted Stock Units that have
not yet vested shall cease immediately.

8.4Delivery of Restricted Stock.

 

(a)

Issuance.  The Company shall issue the shares of Restricted Stock within a
reasonable period of time after approval of the Restricted Stock Award;
provided, that if any law or regulation requires the Company to take any action
(including, but not limited to, the filing of a registration statement under the
Securities Act and causing such registration statement to become effective) with
respect to such shares before the issuance thereof, then the date of delivery of
the shares shall be extended for the period necessary to take such action.  As
long as any restrictions apply to the Restricted Stock, the shares of Restricted
Stock shall be held by the Committee in uncertificated form in a restricted
account.

 

(b)

Legend.  Unless the certificate representing shares of the Restricted Stock is
deposited with a custodian (as described in this Section), each certificate
shall bear the following legend (in addition to any other legend required by
law):

“The transferability of this certificate and the shares represented hereby are
subject to the restrictions, terms and conditions (including forfeiture and
restrictions against transfer) contained in the ADTRAN, Inc. 2020 Employee Stock
Incentive Plan and an Award Agreement dated __________, ____, between
________________ and ADTRAN, Inc.  The Plan and the Award Agreement are on file
in the office of the Corporate Secretary of ADTRAN, Inc.”

Such legend shall be removed or canceled from any certificate evidencing shares
of Restricted Stock as of the date that such shares become nonforfeitable.

 

(c)

Deposit with Custodian.  As an alternative to delivering a stock certificate to
the Participant, the Committee may deposit or transfer such shares
electronically to a custodian designated by the Committee.  The Committee shall
cause the custodian to issue a receipt for the shares to the Participant for any
Restricted Stock so deposited.  The custodian shall hold the shares and deliver
the same to the Participant in whose name the Restricted Stock evidenced thereby
are registered only after such shares become nonforfeitable.

8.5Settlement of RSUs.  Except as otherwise provided in the Award Agreement and
in accordance with Code Section 409A, RSUs shall generally be settled in shares
of Common

 

 

 

--------------------------------------------------------------------------------

 

Stock immediately following the date they vest; provided that the Committee may
specify in the applicable Award Agreement that settlement shall be in cash or in
a combination of Common Stock and cash.

8.6Shareholder Rights for Restricted Stock.  Upon issuance of shares of
Restricted Stock, the Participant shall have immediate rights of ownership in
the shares of Restricted Stock, including the right to vote the shares and the
right to receive dividends with respect to the shares, notwithstanding any
outstanding restrictions on the Restricted Stock.  With respect to dividends,
the Committee may apply any restrictions that it determines, in its sole
discretion, to dividends paid on shares of Common Stock which are still subject
to vesting, and such dividends shall be paid to the Participant when the
underlying shares of Restricted Stock with respect to such dividends vest.

8.7Shareholder Rights for RSUs; Dividend Credits.  Unless otherwise designated
by the Committee in the Award Agreement, the Participant shall have no
shareholder rights with respect to the shares of Common Stock subject to the
RSU, including any voting and dividend rights, until actual shares of Common
Stock are issued upon settlement of such RSU Award.  However, the Committee may
designate that the unvested portion of an RSU Award is eligible for dividend
credits, in which case such dividend credits shall be paid when such underlying
shares of Common Stock subject to the RSU Award are issued to the Participant.

 

 

ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN AND PLAN AWARDS

9.1Amendment and Termination By the Board.  Subject to Section 9.2 below, the
Board shall have the power at any time to add to, amend, modify or repeal any of
the provisions of the Plan, to suspend the operation of the entire Plan or any
of its provisions for any period or to terminate the Plan in whole or in
part.  In the event of any such action, to the extent it determines necessary to
administer the Plan, the Committee shall prepare written procedures which, when
approved by the Board, shall govern the administration of the Plan resulting
from such addition, amendment, modification, repeal, suspension or termination.
No Award Agreement may be amended to reprice or constructively reprice any
Award.

9.2Restrictions on Amendment and Termination.  Notwithstanding the provisions of
Section 9.1 above, the following restrictions shall apply to the Board’s
authority under Section 9.1 above:

 

(a)

Prohibition Against Adverse Effects on Outstanding Awards.  No addition,
amendment, modification, repeal, suspension or termination shall adversely
affect, in any way, the rights of a Participant who has an outstanding Award
without the consent of such Participant.  The Committee shall not amend any
Award Agreement that it previously has authorized under the Plan that adversely
affects the Participant’s rights or benefits under an Award without the written
(or electronic) consent of the Participant holding such Award.

 

 

 

--------------------------------------------------------------------------------

 

 

(b)

Shareholder Approval Required for Certain Modifications.  No modification or
amendment of the Plan may be made without the prior approval of the shareholders
of the Company if (1) such modification or amendment would cause the applicable
portions of the Plan to fail to qualify as an ISO plan pursuant to Code Section
422, (2) such modification or amendment would materially increase the benefits
accruing to Participants under the Plan, (3) such modification or amendment
would materially increase the number of securities which may be issued under the
Plan, (4) such modification or amendment would materially modify the
requirements as to eligibility for participation in the Plan or (5) such
approval is necessary with respect to tax, securities or other applicable laws
or the applicable rules or regulations of any stock exchange or the NASDAQ
National Market System.  Clauses (2), (3) and (4) of the preceding sentence
shall be interpreted in accordance with the provisions of paragraph (b)(2) of
Rule 16b-3.  Shareholder approval shall be made by a majority of the votes cast
at a duly held meeting at which a quorum representing a majority of all
outstanding voting stock is, either in person or by proxy, present and voting,
or by the written consent in lieu of a meeting of the holders of a majority of
the outstanding voting stock or such greater number of shares of voting stock as
may be required by the Company’s articles or certificate of incorporation and
bylaws and by applicable law; provided, however, that for modifications
described in clauses (2), (3) and (4) above, such shareholder approval, whether
by vote or by written consent in lieu of a meeting, must be solicited
substantially in accordance with the rules and regulations in effect under
Section 14(a) of the Exchange Act as required by paragraph (b)(2) of Rule 16b-3.

ARTICLE X
PLAN OPERATION

10.1Beneficiary. Upon a Participant’s death, the Participant’s Beneficiary shall
be determined as follows:

 

(a)

Designation of Beneficiary.  A Participant's Beneficiary shall be the person who
is last designated in writing by the Participant as such Participant's
Beneficiary hereunder.  A Participant shall designate his or her original
Beneficiary in writing (on paper or electronically) on the form provided by the
Committee.  Any subsequent modification of the Participant's Beneficiary shall
be on the form provided by the Committee.  A designation of Beneficiary shall be
effective when the properly completed form is received and accepted by the
Committee (or its designee), as determined in the Committee's (or its
delegate’s) sole discretion.

 

(b)

No Designated Beneficiary.  If no Beneficiary has been validly designated by a
Participant, or the Beneficiary designated by the Participant is no longer
living or in existence at the time of the Participant's death, then the
Participant's Beneficiary shall be deemed to be the Participant's legal spouse
under applicable state law, or if none, the Participant's estate.

 

(c)

Designation of Multiple Beneficiaries.  A Participant may, consistent with
subsection (a) above, designate more than one person as a Beneficiary if, for
each

 

 

 

--------------------------------------------------------------------------------

 

 

such Beneficiary, the Participant also designates a percentage of the
Participant's Award to be transferred to such Beneficiary upon the Participant's
death.  Unless otherwise specified by the Participant, any designation by the
Participant of multiple Beneficiaries shall be interpreted as a designation by
the Participant that each such Beneficiary (to the extent such Beneficiary is
alive or in existence as of the Participant's date of death) should be entitled
to an equal percentage of the Participant's Award.  Each Beneficiary shall have
complete and non-joint rights with respect to the portion of a Participant's
Award to be transferred to such Beneficiary upon the Participant's death.

 

(d)

Contingent Beneficiaries.  A Participant may designate one or more contingent
Beneficiaries to receive all or a portion of the Participant's Award in the
event that all of the Participant's original Beneficiaries should predecease the
Participant.  In the event that one or more original Beneficiaries predeceases
the Participant, then the remaining original Beneficiaries specified above shall
be entitled to the share of such deceased Beneficiary in direct proportion to
their designated shares.

10.2Compliance with Other Laws and Regulations.

 

(a)

The Company shall not be required to sell or issue any shares of Common Stock
under any Award if the sale or issuance of such shares would constitute a
violation by the Participant or the Company of any provision of any law or
regulation of any governmental authority, including without limitation any
federal or state securities laws or regulations.  If at any time the Company
shall determine, in its discretion, that the listing, registration or
qualification of any shares subject to an Award upon any securities exchange or
under any governmental regulatory body is necessary or desirable as a condition
of, or in connection with, the issuance or purchase of shares hereunder, no
shares of Common Stock may be issued or sold to the Participant exercising a
Stock Option or SAR unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of the Award.

 

(b)

In connection with the Securities Act, upon the exercise of any Option or SAR or
the delivery of any shares of Common Stock underlying an Award, unless a
registration statement under the Securities Act is in effect with respect to the
shares of Common Stock covered by such Award, the Company shall not be required
to sell or issue such shares unless the Committee has received evidence
satisfactory to it that the Participant or any other individual exercising a
Stock Option may acquire such shares pursuant to an exemption from registration
under the Securities Act.

 

(c)

The Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Securities Act.  The Company shall not be
obligated to take any affirmative action in order to cause the exercise of a
Stock Option or the issuance of shares of Common Stock pursuant to the Plan to
comply with any law or regulation of any governmental authority.  As to any
jurisdiction that

 

 

 

--------------------------------------------------------------------------------

 

 

expressly imposes the requirement that a Stock Option or SAR shall not be
exercisable until the shares of Common Stock covered by such Stock Option or SAR
are registered or are exempt from registration, the exercise of such Stock
Option or SAR (under circumstances in which the laws of such jurisdiction apply)
shall be deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.

 

(d)

The Company may require a Participant to submit evidence that the Participant is
acquiring shares of Common Stock for investment purposes.  

10.3Rule 16b-3.  During any time when the Company has a class of equity security
registered under Section 12 of the Exchange Act, it is the intent of the Company
that Awards and the vesting, exercise and settlement thereof qualify for the
exemption provided by Rule 16b-3 under the Exchange Act.  To the extent that any
provision of the Plan or action by the Board or Committee does not comply with
the requirements of Rule 16b-3, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Board, and shall not affect the
validity of the Plan.  In the event that Rule 16b-3 is revised or replaced, the
Board may exercise its discretion to modify this Plan in any respect necessary
to satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.

10.4Tax Withholding.  The Company and its Affiliates shall have the power and
the right to deduct or withhold from amounts (including withholding any shares
of Common Stock that otherwise would be issued on exercise or following the
vesting of an Award) to the Participant by the Company or such Affiliate, or
require a Participant to remit to the Company or such Affiliate as a condition
of any Award, an amount (in cash or in kind, subject to the approval of the
Company) sufficient to satisfy the minimum Federal, state and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Plan.  Notwithstanding the
above, in the case of Stock Options and SARs, such tax withholding shall be
accomplished as set forth in Sections 6.7 and 7.7.

10.5Limitation of Implied Rights.  No provision in the Plan or in any Award
Agreement shall be construed to confer upon any individual the right to remain
in the employ or service of the Company or any Affiliate, or to interfere in any
way with any contractual or other right or authority of the Company or any
Affiliate either to increase or decrease the compensation or other payments to
any individual at any time, or to terminate any employment or other relationship
between any individual and the Company or any Affiliate.

10.6No Trust or Fund Created.  Neither a Participant nor any other person shall,
by reason of the Plan or any Award, acquire any right in or title to any assets,
funds or property, other than the Common Stock of the Company or an Affiliate,
including, without limitation, any specific funds, assets, or other property
which the Company or its Affiliates, in its sole discretion, may set aside in
anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the Common Stock underlying Awards granted under the Plan,
unsecured by any assets of the Company or an Affiliate.  Nothing contained in
the Plan shall constitute a guarantee that the assets of the Company or its
Affiliates shall be sufficient to pay any benefits to any person.

 

 

 

--------------------------------------------------------------------------------

 

10.7Nonexclusively of the Plan.  Neither the adoption of the Plan nor the
submission of the Plan to the Company’s shareholders for approval shall be
construed as creating any limitations upon the right and authority of the Board
to adopt such other incentive compensation arrangements (which arrangements may
be applicable either generally to a class or classes of individuals or
specifically to a particular individual or particular individuals).

10.8Conditions of Participation in the Plan.  When the Committee makes an Award,
it may require a Participant to execute (on paper or electronically) an Award
Agreement in a form specified by the Committee, agreeing to the terms and
conditions of the Award and to such additional terms and conditions, not
inconsistent with the terms and conditions of the Plan, as the Committee may, in
its sole discretion, prescribe.  If there is a conflict between any provision of
an Award Agreement and the Plan, the Plan shall control.

10.9Notices; Evidence.  In order for a Participant or other individual to give
notice or other communication to the Committee, the notice or other
communication shall be in the form specified by the Committee and delivered to
the location designated by the Committee in its sole discretion.  Anyone
required to give evidence under the Plan may give such evidence by certificate,
affidavit, document or other information which the person acting on the evidence
considers pertinent, reliable and signed, made or presented (on paper or
electronically) by the proper party or parties.

10.10Gender and Number.  Words in any gender shall include any other gender,
words in the singular shall include the plural and the plural shall include the
singular.  

10.11Headings.  The headings in this Plan are for convenience of
reference.  Headings are not a part of the Plan and shall not be considered in
the construction hereof.

10.12Legal References.  Any reference in this Plan to a provision of law which
is later revised, modified, finalized or redesignated, shall automatically be
considered a reference to such revised, modified, finalized or redesignated
provision of law.

10.13No Rights to Perform Services.  Nothing contained in the Plan, or any
modification thereof, shall be construed to give any individual any rights to
perform services for the Company or any of its Affiliates.

10.14Unfunded Arrangement.  The Plan shall not be funded, and except for
reserving a sufficient number of authorized shares to the extent required by law
to meet the requirements of the Plan, the Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any grant under the Plan.

10.15Clawback/Recovery.  Subject to Code Section 409A, all Awards granted under
the Plan will be subject to clawback, recovery, or recoupment, as determined by
the Committee in its sole discretion, including but not limited to a
reacquisition right with respect to previously granted Restricted Stock or other
cash or property, (a) as provided in the Company’s forfeiture policy implemented
by the Company from time to time and applicable to all Officers and directors of
the Company on the same terms and conditions, including without limitation, any
such policy adopted to comply with the requirements of applicable law or the
rules and regulations of any stock exchange applicable to the Company, (b) as is
required by the Dodd-Frank Wall Street Reform

 

 

 

--------------------------------------------------------------------------------

 

and Consumer Protection Act, or other applicable law, (c) as provided in the
applicable Award Agreement, and/or (d) to the extent that the Committee
determines that the Participant has been involved in the altering, inflating,
and/or inappropriate manipulation of performance/financial results or any other
infraction of recognized ethical business standards, or that the Participant has
willfully engaged in any activity injurious to the Company, or the Participant’s
Separation from Service with the Company or its Affiliates is for Cause.  No
recovery of compensation under this Section will be an event giving rise to a
right to resign for “good reason” or “constructive termination” (or similar
term) under any agreement with the Company or any of its Affiliates.

10.16Code Section 409A.  Although the Company does not guarantee to a
Participant any particular tax treatment of an Award, Awards are intended to
comply with, or be exempt from, the requirements of Code Section 409A, to the
extent it applies.  The Plan and each Award Agreement will be construed and
interpreted in accordance with such intent, except as otherwise determined in
the sole discretion of the Committee.  In no event whatsoever shall the Company
or any of its Affiliates be liable for any additional tax, interest or penalties
that may be imposed on a Participant pursuant to or as a result of Code Section
409A or for any damages for failing to qualify for an exemption from, or comply
with, Code Section 409A.  If the Participant is deemed on a Separation from
Service to be a “specified employee” within the meaning of Code Section
409A(a)(2)(B), then with regard to any Award that is considered nonqualified
deferred compensation under Code Section 409A payable on account of a Separation
from Service, such Award shall be paid at the date which is the earlier of (A)
the expiration of the six (6) month period measured from the date of such a
Separation from Service of the Participant, and (B) the date of the
Participant’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to the Participant in a lump sum and any remaining payments
due under the Award shall be paid in accordance with the normal payment dates
specified for them in the Plan or the applicable Award Agreement.

10.17International Awards.  The Committee may adopt special guidelines and
provisions for Awards with respect to Participants who are employed or reside in
any country other than the United States in order to comply with the applicable
laws of such other country.

10.18Governing Law.  The Plan is governed by and shall be construed in
accordance with the laws of the State of Alabama, without regard to any choice
of law principles thereof or of any other jurisdiction.

 

*****

ADOPTED BY BOARD OF DIRECTORS

ON MARCH 6, 2020,

EFFECTIVE AS MAY 13, 2020

 

 

 

 